Title: To James Madison from John Gavino, 17 October 1802
From: Gavino, John
To: Madison, James


					
						No. 100
						Sir
						Gibraltar 17. October 1802
					
					I had this honor of adressing you the 3d. Inst. No. 99, to which please be referrd.
					I now agreeable to Consul OBrien of Algiers desire anex you Copy of his Letter to me 2d. Ulto: received this day.
					The Empr. of Morroccos Pass with all the Consuls Certifecates for the Ship here proceeding as his property arrived, but has not yet put to Sea as 16 of her Crew deserted a few days ago, and went to Tanger.  They say Expect others for to depart; The Adams continues Cruising at the entrance of the Bay.
					We have no Account of Comodor Morris since he left Malaga with the Convoy.  Consul Simpson writes me all is well.  The Brith. Squadron that Saild from hence was seen off Cape Polas going to the East.  I have the honor to be Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
